Citation Nr: 1818654	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-36 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from April 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from June 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant filed timely Notices of Disagreement (NOD), received in September 2012 and September 2013, respectively.  A Statement of the Case (SOC) was issued in August 2015.  A timely substantive appeal was received in October 2015.

The appellant's former representative requested an informal telephone conference with a Decision Review Officer (DRO) in the NOD received in September 2013.  Although that conference was not conducted, the appellant was subsequently offered the opportunity to appear at a Board hearing.  In correspondence received in February 2016, however, the appellant withdrew his request for a Board hearing.  A copy of this correspondence was also received in August 2016.  A December 2017 letter inquired whether the appellant desired a Board hearing for the issues listed on the first page of this decision.  To date, no response was received.  Bowen v. Shinseki, 25 Vet. App. 250, 253-4 (2012) (holding that when an appellant is denied a hearing before the RO, there is no due process violation if he or she is subsequently offered the opportunity for a hearing before the Board, even if a hearing was not requested or conducted, as long as there is no violation of due process concerning the Board hearing opportunity).  

The Board also notes that the appellant's representative requested an opportunity to submit a more detailed informal hearing presentation, should the appellant's Board hearing not be held.  See December 2015 Statement of Representative.  Thus, a February 2018 letter was sent to the appellant's representative, inviting the representative to submit a brief within the next 30 days.  However, no response has been received to date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant was not exposed to an herbicide agent during active service and he had no foreign service while on active duty.  

2.  A psychiatric disability was not present during the appellant's active service, the record contains no indication that a psychosis was manifest to a compensable degree within one year of service separation, and the record contains no indication that appellant's current acquired psychiatric disability, diagnosed as depression, is otherwise etiologically related to his active service or any incident therein.

3.  Diabetes mellitus type II did not have its onset during the appellant's active service, diabetes mellitus type II was not manifested to a compensable degree within one year of separation from active service, and the record contains no indication that the appellant's current diabetes mellitus type II is otherwise etiologically related to his active service or any incident therein.  

4.  Diabetic retinopathy was not present during the appellant's active service and the record contains no indication that any current diabetic retinopathy is otherwise etiologically related to his active service or any incident therein or causally related to or aggravated by a service-connected disability.  

5.  Peripheral neuropathy did not have its onset during the appellant's active service, the record contains no indication that peripheral neuropathy was manifest to a compensable degree within one year of service separation, nor does the record contain any indication that his current peripheral neuropathy is otherwise etiologically related to his active service or any incident therein or causally related to or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for diabetic retinopathy have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board finds that, although the appellant has not been afforded compensation and pension medical examinations in connection with these claims, nor have medical opinions been obtained, such are not necessary because there is no indication that the appellant's claimed disorders are related to his active service beyond the appellant's conclusory generalized lay statements.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a veteran's conclusory lay statement alone is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, VA is not required to provide the appellant with examinations in conjunction with these claims.

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted to any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including diabetes mellitus, arthritis, and an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may also be established for a condition if the condition was caused or aggravated by a condition for which service connection has been established.  38 C.F.R. § 3.310.  This is a theory of entitlement referred to as secondary service connection.  

In addition to the criteria set forth above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The requirements for establishing an in-service stressor are delineated in 38 C.F.R. § 3.304(f)(1)-(5).  In pertinent part, the regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Additionally, service connection is presumed for certain diseases, including diabetes mellitus and early onset peripheral neuropathy, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).

Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

Initially, the Board observes that the most probative evidence shows that the appellant did not serve in the Republic of Vietnam, or in any other location where herbicide agents may have been used, during the Vietnam era.  38 C.F.R. § 3.307(a) (6) (iii).  Save for a statement recorded in a June 2014 clinical note that he was a Vietnam combat veteran, the appellant does not contend otherwise.  Rather, his service personnel records, including his DD-214, establish that he had no foreign service.  The Board finds that these contemporaneously-created documents are entitled to greater probative weight than a remote recollection decades after the fact as to whether the appellant served in the Republic of Vietnam.  

The record does not reflect, and the appellant does not contend, that he served in Korea or Thailand, that his duties involved visitation to these locations, or that he had service in the Air Force or Air Force Reserve under circumstances in which he had regular and repeated contact with C-123 aircraft.  Rather, the evidence of record establishes that he had no foreign service.  As such, the provisions related to presumptive exposure to herbicide agents are not for application.  See 38 C.F.R. § 3.307 (a)(6)(iii)-(v).  Further, there is no evidence, nor does the appellant contend, that he was exposed to herbicide agents while on active duty in the United States.  Thus, the Board finds that the appellant was not exposed to herbicide agents.  

Service treatment records are negative for complaints, observations, symptoms, or treatment regarding diabetes, diabetic retinopathy, peripheral neuropathy, PTSD, or depression.

In a physical profile block on an examination report, there are six categories (P,U,L,H,E,S), including "P" for physical capacity or stamina, "U" for upper extremities, "L" for lower extremities, "H" for hearing and ears, "E" for eyes, and "S" for psychiatric.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a numerical designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any military assignment.").

A July 1965 physical profile record notes that the appellant was assigned a numerical designation of '1' for each of the six categories.  The examiner stated that the appellant required no major assignment, geographical, or climatic area limitations.

The appellant's September 1965 separation examination report was essentially normal, aside from observations of obesity and defective vision bilaterally (OU).  In his September 1965 Report of Medical History, the appellant stated that his health was good.  He denied having or having had eye trouble, cramps in his legs, foot trouble, neuritis, paralysis, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  He also denied suicide attempts.  He had never been a patient, either committed or voluntarily, in a mental hospital or sanitarium.  The examiner noted that he had corrected myopia.

A.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

On his Statement in Support of Claim for Service Connection for PTSD received in October 2012, the appellant reported two stressors.  The first was that he shot another soldier during an altercation, after which he was "checked out" to see what was wrong with him and then incarcerated for a few months.  He stated that the second stressor occurred after service when a woman took his car and house keys and would not return them because she told the police there was something wrong with the appellant.  The appellant then tried to kill her.  He was sent to a probation officer.  In a statement received in November 2012, the appellant elaborated on the first stressor.  He explained that he was at a friend's house when a member of the Air Force barged into the room and told people he would shoot anyone who moved.  The appellant stated that he tried to disarm the intruder and a gun went off during the altercation, injuring the intruder.  The appellant explained that he was arrested, jailed, and eventually released to the Army.

By his own statement, the appellant's second claimed stressor occurred after he was released from active duty.  Thus, it cannot serve as an in-service stressor.  38 C.F.R. § 3.304(f).

An August 2013 administrative decision determined that the appellant's claimed stressor of discharging a firearm, with subsequent arrest, in February 1965 was not in the line of duty because such was the result of willful misconduct.  38 C.F.R. §§ 3.1(m), (n), 3.301.  The appellant was arrested, charged with attempted first-degree murder, found guilty, and sentenced to three years in prison and probation.  However, the judgment and sentence were stayed; and he was given three years' probation instead.  October 1965 correspondence stated that, because the appellant had a felony conviction, he was not eligible for reenlistment.

With respect to the appellant's claimed stressor in which he shot a member of the Air Force, it, too, cannot serve as an in-service stressor because such was the result of willful misconduct.  The stressor the appellant described was an incident which resulted in his felony conviction.  38 C.F.R. § 3.301(a), (b).

Even if this claimed stressor was not the result of willful misconduct, however, service connection for PTSD still cannot be granted because there is no indication that the appellant has PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although he was diagnosed with depression on multiple occasions, including in March 2017 under DSM-5 criteria, he has not been diagnosed with PTSD.  The medical evidence of record is negative for a diagnosis of PTSD.  The appellant denied any active PTSD symptoms in June 2014, November 2014, July 2015, and September 2015.  A September 2016 PTSD screen was negative as to all four questions.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where the collective lay and medical evidence indicates that, fundamentally, the appellant does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).

With respect to depression, however, the appellant has a current DSM-5 diagnosis, as stated in a March 2017 clinical note.  However, there is no indication that the appellant's depression may be associated with an in-service event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Service treatment records are negative for complaints, treatment, diagnoses, or observations of depression.  Rather, the appellant's July 1965 physical profile was medically fit with respect to psychiatric, his September 1965 separation examination was negative for psychiatric problems, and he personally denied having or having had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort; and he denied any suicide attempts.  

The appellant's VA medical records contain notations of continuing treatment for depression; however, there is no indication that such is related to the appellant's active service.  

Although the appellant contends that his depression is due to his active service, there is no indication, aside from his mere conclusory generalized lay statements, that this is so.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  He is competent to report symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  

His claimed in-service PTSD stressors cannot serve as in-service events for depression because such were due to willful misconduct, as discussed above.  38 C.F.R. §§ 3.1(m), (n), 3.301.  The post-service incident, too, cannot serve as an in-service event because such occurred following separation.  38 C.F.R. §§ 3.303, 3.304.

The preponderance of the evidence is against the appellant having an acquired psychiatric disorder which is causally related to his active service.  Thus, entitlement to service connection must be denied.

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      
B.  Entitlement to service connection for diabetes mellitus type II.

There is no probative medical evidence that the appellant's diabetes mellitus may be related to his active service.  Service treatment records are negative for complaints, observations, treatment, or symptoms regarding diabetes mellitus.  

There is no evidence, nor does the appellant contend, that he was diagnosed with diabetes mellitus within one year of separation from service.  Thus, presumptive service connection for a chronic disease is not for application.  38 C.F.R. § 3.309(a).

Although diabetes mellitus is a disease associated with exposure to herbicide agents, as discussed above, the appellant was not exposed to such.  Thus, presumptive service connection for exposure to an herbicide agent is not for application.  38 C.F.R. § 3.309(e).  

The appellant's VA medical records contain notations of continuing treatment for diabetes mellitus; however, there is no indication that such is related to the appellant's active service.  An October 2016 clinical note states that the appellant has had diabetes mellitus for 15 to 20 years.  As he separated from service in 1965, his diabetes developed approximately 30 years following separation from service.

Aside from his June 2014 statement to a VA clinician that he was a Vietnam combat veteran, the appellant has not specifically contended how his diabetes mellitus may be related to his active service.  As discussed above, the appellant did not serve in the Republic of Vietnam, nor was he exposed to any herbicide agents while on active duty.

Although the appellant contends that his diabetes mellitus was caused by his active service, there is no indication, aside from the appellant's mere conclusory generalized lay statements, that this is so.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  He is competent to report symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      C.  Entitlement to service connection for diabetic retinopathy.

There is no competent medical evidence of record that the appellant has a current disability of diabetic retinopathy.  The appellant's eyes were examined by a VA ophthalmologist as recently as April 2017.  The claims file was reviewed.  The examiner stated that there was no evidence of retinopathy on dilated funduscopic examination.  It was noted that there was also no evidence of diabetic retinopathy during a January 2015 examination.

The Board affords this medical examination report great probative weight because the appellant's eyes were tested and the ophthalmologist reviewed the appellant's prior records to determine that examination was also negative for retinopathy previously.

Moreover, the record contains no indication that diabetic retinopathy was present in service or that any current diabetic retinopathy is causally related to active service or any incident therein.  

The Board observes that service connection is in effect for bilateral glaucoma and cataract, left eye, claimed as blindness, rated at 80 percent disabling effective May 22, 2014.  Again, the most probative evidence shows that the appellant does not currently have diabetic retinopathy.  The record, however, contains no indication that any claimed diabetic retinopathy is causally related to or aggravated by any service-connected disability, to include bilateral glaucoma and cataracts.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where the collective lay and medical evidence indicates that, fundamentally, the appellant does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D and E.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

Service treatment records are negative for complaints, observations, treatment, or symptoms regarding peripheral neuropathy.  There is no evidence, nor does the appellant contend, that he was diagnosed with peripheral neuropathy within one year of separation from service.  Thus, presumptive service connection for a chronic disease is not for application.  38 C.F.R. § 3.309(a).  

The Board observes that a June 1988 clinical note states that examination was negative for peripheral neuropathy, more than 20 years following separation from service in 1965.

The appellant was afforded a VA examination for his bilateral feet in November 2015 as part of a separate claim.  Medical records were reviewed.  The examiner stated that the appellant's bilateral foot symptoms were due to diabetic neuropathy, and not due to an injury sustained on active duty. 

The appellant's VA medical records contain notations of continuing treatment for peripheral neuropathy; however, there is no indication that such is related to the appellant's active service.  A March 2017 clinical note states that the appellant has been diagnosed with peripheral neuropathy.  A July 2017 clinical note states that the appellant has diabetic peripheral neuropathy.  

There is no competent medical evidence that the appellant has upper and/or lower extremity peripheral neuropathy which is related to his active service.  Although he has a current disability, which has been variously diagnosed as peripheral neuropathy and diabetic peripheral neuropathy, there is no indication that such may be associated with an in-service event, injury, or disease.  Although his peripheral neuropathy has been diagnosed as diabetic peripheral neuropathy, service connection on a secondary basis is not for application because entitlement to service connection for diabetes mellitus was denied, as discussed above. 

Although the appellant contends that his peripheral neuropathy is the result of his active service, there is no indication, aside from the appellant's mere conclusory generalized lay statements, that this is so.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  He is competent to report symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for diabetic retinopathy is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


